Citation Nr: 0520462	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  96-47 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for acquired 
psychiatric disability, including depression.  

2.  Entitlement to service connection for loss of teeth 
number 1, 14, 16, 19, 31, and 32 due to dental trauma, for 
purposes of entitlement to Class II(a) Department of Veterans 
Affairs (VA) outpatient dental treatment.  

3.  Entitlement to VA outpatient dental treatment for teeth 
other than teeth numbers 1, 14, 16, 19, 31, and 32.  

4.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome with recurrent lateral patellar 
subluxation of the right knee.  

5.  Entitlement to an initial rating in excess of the current 
noncompensable rating for skin rash, diagnosed as tinea 
versicolor of the neck, chest, and back.  




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel  


INTRODUCTION

The veteran had active service from July 1975 to August 1995.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision of the VA Regional 
Office (RO) in Jackson, Mississippi.  In that rating 
decision, the RO denied service connection for a mental 
condition (including depression), hypertension and a dental 
condition.  In addition, the RO granted service connection 
for skin rash (tinea versicolor of the neck, chest and back) 
and assigned a noncompensable rating; it also granted service 
connection for patellofemoral syndrome with recurrent lateral 
patellar subluxation of the right knee and assigned a 
10 percent rating for that disability.  The veteran timely 
disagreed with those determinations.  

During the course of the appeal, the veteran moved to 
Illinois, and his claims file was transferred to the RO in 
Chicago, Illinois.  In attempts to honor the veteran's 
request for a personal hearing before a member of the Board, 
the Board remanded the case to the RO in January 2001 and 
July 2002.  A report of contact dated early September 2002 
reflects that the veteran wished to cancel a videoconference 
hearing scheduled for later that month.  The veteran 
subsequently failed to report for a videoconference hearing 
scheduled for January 2003.  The Board subsequently remanded 
the case in October 2003 and June 2004.  

While the case was in remand status, the Appeals Management 
Center Resource Unit (AMCRU) issued a rating decision in 
April 2004 in which it granted service connection for 
hypertension, and that issue is no longer before the Board.  
In April 2005, the AMCRU issued a supplemental statement of 
the case that addresses the issues remaining on appeal.  The 
AMCRU returned those issues to the Board for further 
appellate consideration.  


The issue of entitlement to an initial rating in excess of 
the current noncompensable rating for skin rash, diagnosed as 
tinea versicolor of the neck, chest, and back, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the issues addressed 
herein has been obtained; the veteran had notice of the 
evidence needed to substantiate his claims and notice of what 
evidence he should provide and what evidence VA would obtain; 
there is not indication that the veteran has evidence that he 
has not submitted to VA.  

2.  The evidence does not demonstrate that the veteran has an 
acquired psychiatric disability for which service connection 
may be granted.  

3.  The veteran failed, without a showing of good cause, to 
report for a VA dental examination that was scheduled within 
six months after his retirement from service.  

4.  In-service injury to tooth number 24 and tooth number 25 
was the product of service trauma; service trauma has not 
been shown to have affected any other teeth.  

5.  As of October 1995, the veteran's service-connected right 
knee disability was manifested primarily by overall slight 
impairment with recurrent lateral patellar subluxation, but 
there was no objective evidence that the disability produced 
moderate right knee impairment at that time; as of January 
2005, the veteran's service-connected right knee disability 
was manifested primarily by slight limitation of flexion with 
complaints of pain, but there was no evidence of recurrent 
subluxation or lateral instability.  




CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, including depression, 
was not incurred in or aggravated by active service, nor may 
a psychosis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2004).  

2.  Service connection for dental trauma for tooth number 24 
and tooth number 25 is warranted for the purpose of 
entitlement to VA dental treatment, but service connection is 
not warranted for loss of teeth numbers 1, 14, 16, 19, 31, 
and 32 due to dental trauma, for purposes of entitlement to 
VA dental treatment, nor is VA dental treatment warranted for 
any other teeth.  38 U.S.C.A. §§ 1110, 1131, 1712, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.381, 
17.161 (2004); 38 C.F.R. §§ 4.149, 17.120, 17.123 (1998).  

3.  The criteria for an initial rating in excess of 
10 percent for the veteran's service-connected patellofemoral 
syndrome of the right knee have not been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.71a Diagnostic Codes 5020, 5257, 5260, 5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this case, in a letter dated in March 2003, the Board told 
the veteran about the VCAA and notified him of the evidence 
needed to substantiate his service connection claims, his 
claim for VA outpatient dental treatment, and his increased 
rating claims.  The Board notified the veteran that VA would 
make reasonable efforts to obtain relevant evidence such as 
private medical records, employment records, or records from 
state or local agencies.  The Board told the veteran that VA 
would make as many requests as necessary to obtain records 
from Federal agencies until it decided that it was futile to 
continue to ask for the records or concluded the records did 
not exist.  The Board explained that if it had difficulty 
obtaining any records, he would be notified and VA would give 
him a chance to obtain and submit the evidence.  

In the March 2003 letter, the Board notified the veteran that 
he should respond in a timely manner to requests for specific 
information.  In addition the Board notified the veteran that 
he should provide release authorization forms for information 
or evidence that he wanted VA to try to get for him and that 
he should obtain and submit any lay statements or medical 
evidence in support of his claims.  The Board notified the 
veteran that if VA told him it was having difficulty 
obtaining any records, he should try to obtain the evidence 
and submit it.  The Board further explained that it was 
ultimately his responsibility to provide evidence to support 
his claims.  In addition, the Board notified the veteran that 
he should send VA copies of any relevant evidence he had in 
his possession.  

In addition, in a letter dated in February 2004, the AMC 
explained what the evidence must show to establish 
entitlement to service-connected compensation benefits, what 
the evidence must show to establish an increased evaluation 
for a service-connected disability, and what the evidence 
must show to establish entitlement to dental treatment.  The 
AMC explained that VA is responsible for getting relevant 
records from any Federal agency, including the military, VA 
medical facilities, or the Social Security Administration.  
In addition, the AMC explained that on his behalf, VA would 
make reasonable efforts to get relevant records not held by a 
Federal agency and that this might include records from State 
or local governments, private doctors and hospitals, or 
current or former employers.  The AMC repeated that the 
veteran must provide enough information about his records so 
that VA could request them from the person or agency that had 
them.  The AMC stated that if the holder of the records 
declined to give VA the records or asked for a fee to provide 
them, VA would notify him of the problem.  The AMC emphasized 
to the veteran that it was his responsibility to make sure 
that VA received all requested records that were not in the 
possession of a Federal department or agency.  

Elsewhere in the February 2004 letter, the AMC, in bold 
print, requested that the veteran provide VA with any 
additional evidence or information he had pertaining to his 
claims.  

Further, in a June 2004 letter, the AMC again notified the 
veteran that he should submit or identify, with appropriate 
release authorizations, records of healthcare providers, VA 
and non-VA, from which he had received treatment for his 
claimed disabilities.  The AMC again provided an information 
sheet pertaining to what the evidence must show to help prove 
his claims.  The AMC again requested that the veteran notify 
VA if there was any other evidence or information that he 
thought would support his claims.  In addition, the AMC 
requested that he send VA any evidence in his possession that 
pertained to his claims.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
Board recognizes that VA did not fulfill all notice 
requirements of the VCAA until after the initial unfavorable 
RO determination in the claims.  Upon review of the record in 
its entirety, it is the judgment of that Board that during 
the course of the appeal VA has made reasonable efforts to 
develop the claims and has provided the veteran with notice 
that complies with the requirements of the VCAA.  The veteran 
has had multiple opportunities to submit and identify 
evidence and has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.  The Board finds that the failure to provide the veteran 
with the kinds of notice outlined in the VCAA prior to the 
initial unfavorable RO determination has not harmed the 
veteran and that no useful purpose could be served by 
remanding the case on that account.  See 38 U.S.C.A. 
§ 7261(b) (West 2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  All the VCAA requires is that the duty to notify 
is satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, the RO obtained service medical 
records and the veteran also submitted such records.  In 
addition, the RO provided the veteran with VA examinations 
and obtained VA medical opinions.  The veteran has had 
multiple opportunities to testify at requested hearings, but 
he has not done so, nor has he explained his failure to 
report at the most recently scheduled hearing in 
January 2003.  The veteran has not responded to letters from 
the AMC, nor has he responded the supplemental statement of 
the case sent to him April 2005.  The veteran has not 
indicated that he has or knows of any additional information 
or evidence that would support his claims.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant evidence has 
been obtained for determining the merits of the veteran's 
claims.  The Board finds that no further assistance to the 
veteran is required.  

Psychiatric disability

The veteran is seeking service connection for an acquired 
psychiatric disability, including depression.  He asserts 
that his mental condition was noted in his service records.  
He has reported that in the first year after service he had 
five different employers and was unable to hold a job.  He 
has also stated that he has a service-connected mental 
condition that exists partly because of his other service-
connected disabilities.  

Compensation may be paid for disability resulting from injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval or 
air service, during other than a period of war, but no 
compensation shall be paid if the disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.301, 3.303.  
For certain chronic diseases, including psychosis, service 
connection may be granted on a presumptive basis if 
disability is manifested to a compensable degree within a 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

In order to prevail on the issue of service connection there 
must be medical evidence of current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In order to establish service connection for a claimed 
disorder based on secondary service connection, there must be 
(1) medical evidence of a current diagnosis of the claimed 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In this case, neither the veteran's service medical records 
nor any available post-service medical records include 
complaint, finding or diagnosis indicating the presence of 
depression or any other acquired psychiatric disability for 
which service connection may be granted.  Service medical 
records show that in March 1982 the veteran was taken to an 
emergency room by police and that the physician noted ethanol 
use.  In November 1995, the veteran was seen by a VA social 
worker for screening for a chemical dependency treatment 
program.  At that time, the veteran gave a long history of 
substance abuse with increased use following retirement from 
service, including the use of alcohol and crack cocaine.  The 
assessment after the interview was alcohol and cocaine abuse 
with adjustment problems on getting out of service.  

The Board notes that the veteran has failed to report for 
scheduled VA psychiatric examinations and has provided no 
explanation of potentially mitigating circumstances for his 
failure to report.  The claim must therefore be decided based 
on the evidence of record.  38 C.F.R. § 3.655 (2004).  Other 
than the evidence described above, there is no evidence 
concerning the presence of an acquired psychiatric 
disability, and that evidence indicates that the veteran has 
alcohol and cocaine abuse.  For claims filed after October 
21, 1990, service connection may not be granted when a 
disability is the result of the veteran's abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.301.  As the 
veteran filed his current claim in 1995, there is no basis 
for service connection for any psychiatric disability arising 
from his polysubstance abuse.  

In short, based on the medical evidence of record, the Board 
has concluded that the preponderance of the evidence is 
against the veteran's claim that he currently has an acquired 
psychiatric disability for which service connection may be 
granted.  Under the circumstances, the claim must be denied.

Dental claims

Law and regulations

As noted earlier, service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

With regard to dental conditions, under regulations in effect 
at the time the veteran filed his claim, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and may be 
considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. §§ 17.120, 
17.123.  38 C.F.R. § 4.149 (1998).

Effective June 8, 1999, 38 C.F.R. § 4.149 was removed; those 
provisions were added to 38 C.F.R. § 3.381, which now notes 
that treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381 (2004).

Because the purpose of the above amendment was merely to 
clarify the requirements for service connection of dental 
disorders, and the circumstances in which VA would consider 
certain dental conditions service connected for treatment 
purposes, the Board finds that the changes in the regulations 
pertaining to dental claims were not substantive in the 
context of the present claim, and therefore a comparative 
consideration of the former and revised regulations is not 
required.  See Service Connection of Dental Conditions for 
Treatment Purposes, 64 Fed. Reg. 30,392, 30,393 (June 8, 
1999).  

After revision, 38 C.F.R. § 3.381 continued to require a 
determination, when applicable, of whether the dental 
condition was due to combat or other service trauma, and 
whether the veteran had been a prisoner of war.  With the 
substitution of after 180 days for the previously used 
"after expiration of a reasonable period" 38 C.F.R. § 3.381 
was also revised to provide that dental conditions could be 
service connected for treatment purposes if they were shown 
in service after a period of 180 days.  In addition, all of 
38 C.F.R. § 3.382 (1998), which allowed for the establishment 
of service connection for Vincent's disease and/or pyorrhea, 
was eliminated.  Thus, prior to revision, service connection 
for treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease would 
be considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment, if 
they are manifested after expiration of a reasonable time 
after entry into service in accordance with 38 C.F.R. 
§ 17.123.  38 C.F.R. § 3.381 (1998).  After revision, service 
connection for treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
would be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment, 
if they are manifested after 180 days of service, in 
accordance with 38 C.F.R. § 17.161 (2004).  38 C.F.R. § 3.381 
(2004).  

Veterans having a service-connected compensable dental 
disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function (Class I).  Veterans having a 
service-connected non-compensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected non-compensable condition or disability (Class 
II(a)).  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.123 
(1998); 38 C.F.R. § 17.161 (2003).  For these purposes, the 
term "service trauma" does not include the intended effects 
of therapy or restorative dental care and treatment provided 
during a veteran's military service.  See VAOPGCPREC 5-97.  
In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions that are attributable to the 
service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.123 
(1998); 38 C.F.R. § 17.161 (2004).

Under 38 C.F.R. § 17.123 (1998) and 38 C.F.R. § 17.161 
(2004), outpatient dental treatment may be authorized if the 
claimant falls into one of several enumerated classes as 
noted above.  See 38 U.S.C.A. § 1712.  

In pertinent part, under Class I, those having a service-
connected compensable dental disability or condition may be 
authorized any dental treatment indicated as reasonably 
necessary to maintain oral health and masticatory function.  
There is no time limitation for making an application for 
treatment and no restriction as to the number of repeat 
episodes of treatment.  

Under Class II, those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if: (i) they 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, for a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable from any 
other period of active military, naval, or air service of not 
less than 180 days; (ii) application for treatment is made 
within 90 days of such discharge or release; (iii) the 
certificate of discharge or release does not bear a 
certification that the veteran was provided, within the 90 
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed; and (iv) a VA dental examination is completed 
within six months after discharge or release, unless delayed 
through no fault of the veteran.  

Under Class II(a), those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  

Factual background

Service dental records show that the veteran underwent an 
initial dental examination the day after entering active 
service in July 1975.  It was noted that teeth numbers 1, 14, 
16, 30, and 32 were identified as missing.  The examiner 
noted heavy calculus and gingivitis.  He also indicated that 
teeth numbers 2, 5, 12, 15, 18, 21, 25, 29, and 30 were 
carious and that tooth number 19 was non-restorable carious.  
The veteran received extensive dental treatment during 
September 1975, including extraction of tooth number 19.  A 
dental treatment record dated in January 1989 stated that at 
that time the veteran was concerned about a tooth that never 
erupted, but the examiner did not identify the tooth number.  
In June 1990, teeth numbers 15, 18, 25, and 30 were 
identified as carious, and treatment was administered.  

At the veteran's service retirement examination in April 
1995, teeth numbers 1, 15, 16, 19, 31, and 32 were identified 
as missing.  Teeth numbers 3, 14, 18, and 30 were identified 
as carious, and the examiner stated that the veteran had 
periodontal disease.  Treatment records of that date noted 
caries and defective restorations, and the dentist stated 
periodontal, endodontal and prosthetic evaluations were 
planned and that a treatment plan would be devised after the 
evaluations.  The separation examination report bears a stamp 
stating that a Type II dental examination was provided within 
90 days of separation and all treatment was not completed 
prior to separation.  

The veteran filed his claim for VA benefits in August 1995.  
In October 1995, the VA Medical Center (VAMC) in Jackson, 
Mississippi, notified the veteran that he was scheduled for a 
VA dental examination later that month, and requested that he 
notify the VAMC if he was unable to keep the appointment.  
The veteran did not report for the examination, and there is 
no indication that he provided an explanation for his failure 
to report or that he requested it be rescheduled.  

The veteran underwent a VA dental examination in November 
1996.  At that time, he gave a history of having been in a 
vehicle accident in service resulting in facial trauma.  He 
said he had laceration to his lower lip and trauma to the 
lower anterior teeth and also sustained some glass fragments 
in his right eye.  He reported that he had had dental care at 
various locations while he was in service and when he retired 
he was told that he should come to VA for dental care that he 
required at that time.  

At the November 1996 VA dental examination, the dentist 
stated that teeth numbers 1, 14, 16, 19, 31, and 32 were 
missing.  Teeth numbers 3 and 18 had carious lesions and were 
nonrestorable.  As transcribed in the examination report, 
tooth number 2 had a stainless steel crown, and teeth numbers 
5, 12, 15, 20, 31, 28, 29, and 30 had alloy fillings.  The 
dentist said that number 31 had a defective alloy filling, 
which was restorable.  He also stated that tooth number six 
was noted to be missing but appeared as an impacted tooth on 
the X-ray.  Teeth numbers 24 and 25 were grossly mobile, with 
class III mobility.  The dentist stated that the other teeth 
had a generalized class II mobility secondary to generalized 
periodontal disease.  The physician noted that X-rays 
disclosed periapical lesions to teeth numbers 3, 24, 25, and 
30.  He said that the veteran had generalized periodontal 
disease with moderate to severe bone loss.  The diagnosis 
was:  periapical lesions teeth numbers 24 and 25, possibly 
secondary to trauma; moderate to severe periodontal disease; 
and multiple decayed teeth numbers 3, 18, and 30, 
nonrestorable and painful.  

Analysis

The issues on appeal have been framed has entitlement to 
service connection for loss of teeth numbers 1, 14, 16, 19, 
31, and 32 due to dental trauma for purposes of entitlement 
to Class II(a) VA outpatient dental treatment and entitlement 
to VA outpatient dental treatment for teeth other than teeth 
numbers 1, 14, 16, 19, 31, and 32.  The veteran has 
repeatedly stated that all he wants is to get his teeth fixed 
and is in essence simply requesting VA dental treatment.  

As noted above, under the law, VA furnishes outpatient dental 
treatment on a one-time basis, under certain conditions.  In 
the veteran's case, because he completed service after 
September 30, 1981, and had service during the Persian Gulf 
War, eligibility for such treatment requires the following:  
application for treatment within 90 days of service 
discharge; a finding that the certificate of discharge or 
release does not bear a certification that the veteran was 
provided, within the 90 day period immediately before service 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination as needed; and the 
completion of a VA dental examination within six months after 
discharge or release, unless delayed through no fault of the 
veteran.  

The veteran filed his application for VA Form 21-526, 
Application for Compensation or Pension, in which he included 
a claim for his teeth, in August 1995, shortly before his 
discharge from service.  The Board notes that the Court has 
held that a claim for service connection is also considered 
to be a claim for VA outpatient dental treatment.  Mays v. 
Brown, 5 Vet. App. 302 (1993).  The Board therefore considers 
the veteran's claim for outpatient treatment as timely.  
Further, as noted earlier, there was certification by the 
service department that dental treatment was not completed 
during service.  The veteran did not, however, report for the 
VA dental examination scheduled for him in October 1995, 
which was within six months after his release from service.  
Although he was advised to notify VA if he was unable to keep 
the appointment, he did not do so, and the delay of a dental 
examination until more than six months after his release from 
service must be regarded as due to the fault of the veteran.  
He therefore does not qualify for Class II VA outpatient 
dental treatment.  

The veteran's failure to timely apply for VA outpatient 
dental treatment does not, however, preclude entitlement to 
such treatment in all circumstances.  For example, outpatient 
dental treatment for particular teeth may be authorized if 
the veteran has a service-connected noncompensable dental 
condition or disability that is the product of service 
trauma.  Those disabilities are in Class II(a), and may be 
authorized to receive any treatment reasonably necessary for 
the correction of that condition or disability.  

The Board initially notes that as to the issue of entitlement 
to service connection for loss of teeth numbers 1, 14, 16, 
19, 31, and 32 due to dental trauma for purposes of 
entitlement to Class II(a) VA outpatient dental treatment, 
the record shows that at entrance into service in July 1975, 
teeth numbers 1, 14, 16, 30, and 32 were missing and 
therefore could not be found to have been lost due to dental 
trauma in service.  Further, dental records show that tooth 
19 was identified as carious nonrestorable at service 
entrance and was extracted in September 1975, precluding a 
finding that it was lost due to dental trauma.  

As to tooth 31, review of the record indicates that 
transcription at service entrance may have incorrectly listed 
tooth 30 as missing when it should have listed tooth 31 as 
missing because in the same report in July 1975, the examiner 
said that tooth 30 was carious.  In addition, at a June 1990 
dental examination tooth 30 was identified as carious, and 
the same was the case at the veteran's retirement examination 
in April 1995.  At that time tooth 31 was identified as 
missing.  In any event, there is no medical evidence 
associating the loss of tooth 31 with dental trauma in 
service.  To the extent to which the veteran may be 
contending that tooth 31 was lost due to service trauma, he, 
as a layperson, is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  

As to the veteran's other teeth, the Board notes that at the 
November 1996 VA dental examination, the diagnoses included 
periapical lesions teeth numbers 24 and 25, possibly 
secondary to trauma.  The veteran gave a history of having 
been in a vehicle accident in service in which he said he had 
laceration to his lower lip and trauma to the lower anterior 
teeth along with some glass fragments in his right eye.  
While the service medical records do not document trauma to 
the lower anterior teeth, they do include a consultation 
request for an eye examination following an automobile 
accident in April 1979.  It was noted that the veteran stated 
that he removed a piece of glass from the corner of his eye.  
This is consistent with facial trauma, teeth 24 and 25 are 
lower anterior teeth, no defects of teeth numbers 24 and 25 
were noted at service entrance, and the VA dentist at the 
November 1996 VA examination said the periapical lesions of 
teeth numbers 24 and 25 are possibly related to trauma.  
Given these circumstances, the Board will resolve all doubt 
in favor of the veteran, and find that teeth numbers 24 and 
25 were subjected to an in-service traumatic injury.  The 
Board therefore concludes that service connection for each of 
those teeth as a noncompensable dental disability is 
established.  (Those dental disabilities for which 
compensation can be assigned are enumerated in 38 C.F.R. 
§ 4.150 (2004).)  In light of service connection for teeth 
numbers 24 and 25, the veteran is entitled to VA dental 
treatment shown to be reasonably necessary with regard to 
those teeth, and to that extent the appeal is allowed.  

In addition to the foregoing, the Board notes that the 
veteran has not alleged nor does the record reflect that he 
was detained or interned as a prisoner of war, and he is 
therefore not entitled to receive ClassII(b) VA outpatient 
dental treatment for any of his teeth on that basis.  See 
38 C.F.R. § 17.123 (1998); 38 C.F.R. § 17.161 (2004).  

A veteran may be eligible for Class I dental treatment if he 
has an adjudicated compensable service-connected dental 
condition.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.123 
(1998); 38 C.F.R. § 17.161 (2004).  In this case, there is no 
evidence of record establishing that his missing teeth are 
irreplaceable, that he sustained damage to his jaw, or that 
he has any of the conditions listed as compensable dental and 
oral conditions listed at 38 C.F.R. § 4.150.  Further, there 
is no medical evidence of record showing that the veteran has 
a loss in whole or in part of a bone structure in the mouth 
due to in-service trauma or that he is unable to wear a 
suitable prosthesis.  38 C.F.R. § 4.150, Diagnostic Code 
9913.  There is therefore no basis for granting entitlement 
to Class I VA outpatient dental treatment.  

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.123(1998) and 38 C.F.R. § 17.161 (2004) 
include those veterans having a dental condition clinically 
determined to be complicating a medical condition currently 
being treated by VA, veterans whose service-connected 
disabilities are rated as totally disabling, and some 
veterans who are Chapter 31 vocational rehabilitation 
trainees.  However, the veteran does not allege, nor does the 
evidence suggest, that he meets any such categories of 
eligibility for VA outpatient dental treatment.  

In summary, for the reasons outlined above, the preponderance 
of the evidence is against the claims of entitlement to 
service connection for loss of teeth numbers 1, 14, 16, 19, 
31, and 32 due to dental trauma, for purposes of entitlement 
to Class II(a) VA outpatient dental treatment.  In addition, 
and for the reasons outlined above, the preponderance of the 
evidence is against entitlement to VA outpatient dental 
treatment for teeth other than teeth numbers 1, 14, 16, 19, 
31, and 32, except for teeth numbers 24 and 25 for which it 
has been determined that the veteran is entitled to Class 
II(a) VA outpatient dental treatment.  

Right knee disability

In its July 1996 rating decision, the RO granted service 
connection for patellofemoral syndrome of the right knee with 
recurrent lateral patellar subluxation and assigned a 
10 percent rating effective in September 1995.  The veteran 
disagreed with the initial 10 percent rating stating that the 
condition renders him immobile at times, sometimes for a week 
at a time.  

Law and regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2004).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v.  
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004).  

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2004).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. 
App. 203 (1993).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, 
warrants a 10 percent rating where there is slight impairment 
of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Moderate impairment warrants a 20 percent rating, and severe 
impairment warrants a 30 percent rating.  Id.

Under Diagnostic Code 5260, a noncompensable, i.e., 0 percent 
rating, is warranted if flexion is limited to no more than 60 
degrees; a 10 percent rating requires flexion limited to no 
more than 45 degrees, a 20 percent rating to no more than 30 
degrees, and a 30 percent rating to no more than 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating of 0 
percent is warranted if extension is limited to no more than 
5 degrees; a 10 percent rating requires extension limited to 
no more than 10 degrees, a 20 percent rating to no more 
than 15 degrees, a 30 percent rating to no more than 20 
degrees, a 40 percent rating to no more than 30 degrees, and 
a 50 percent rating to no more than 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

Normal range of motion is from 0 degrees extension to 140 
degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2004).  

When determining the severity of musculoskeletal disabilities 
that are at least partly rated on the basis of range of 
motion, VA must consider the extent the veteran may have 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated.  This 
additional functional impairment, for example, may be due to 
the extent of his pain or painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms may "flare up," such as during prolonged use, 
assuming these factors are not already contemplated in the 
governing rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
see DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Background and analysis 

The service medical records do not document any knee injury 
or knee complaint, treatment, or diagnosis during service.  
At a VA orthopedic examination in October 1995, about six 
weeks after service retirement, the veteran reported problems 
with his right knee but gave no history of injury.  At the 
examination, the veteran said that the knee would give way 
without warning while walking and that he had recurrent 
episodes of pain and swelling that occurred after an episode 
of giving way.  He said that the pain would last for a day or 
two.  He said that the knee usually gave out at least once a 
week, but that between episodes, he had no limitation of his 
activity level.  

The physician noted that the veteran moved about the room 
with an unremarkable gait pattern.  The right knee had 
flexion to 130 degrees with some pain on full flexion.  There 
was no redness, heat, or swelling.  There was tenderness to 
palpation of the patellofemoral joint.  The physician said 
the veteran had rather significant guarding on attempts to 
manually sublux the patella laterally.  There was a positive 
apprehension sign with lateral patellar subluxation.  The 
physician's impression was patellofemoral syndrome with 
recurrent subluxation.  VA X-rays of the right knee in 
October 1995 showed that the medial and lateral joint spaces 
were well preserved, as was the patellofemoral space.  In 
addition, the radiologist said that he saw no soft tissue or 
bony abnormality.  

The veteran has neither submitted nor identified any 
treatment records concerning his right knee.  

At a VA examination in January 2005, the veteran stated that 
he was involved in a motor vehicle accident during active 
duty and apparently sustained a lateral dislocation of the 
right patella.  He stated that there had been no recurrence 
of the dislocation and that he had had no surgeries on the 
right knee.  He reported right knee pain and frequent 
popping.  He said his pain was on a daily constant basis with 
no flare-ups.  He said his daily pain ranged from a three to 
an eight on a scale of ten.  He said his pain was worse with 
cold weather and with walking.  He said his walking was 
unlimited despite the pain, which he treated with extra 
Strength Tylenol and Ben Gay.  He said he occasionally 
applied an Ace wrap.  The veteran said that he had lost 40 to 
50 days from work over the past year because of the knee.  
The physician said that this seemed to be an excessive amount 
of time lost, especially considering the fact that the 
veteran sought no medial attention.  

At the January 2005 examination, the veteran arose normally 
from a chair and walked with a normal gait with no evidence 
of limp or gait dysfunction.  Examination of the right knee 
revealed no edema effusion, or deformity, and there was no 
joint line tenderness.  The patella itself was nontender.  
Lateral deviation of the patella caused mild knee pain, but 
the patella did not dislocate.  There was the same degree of 
laxity in the left knee patellar mechanism as in the right 
knee.  On further examination of the right knee, the 
physician reported a negative McMurray test, negative drawer 
test, and there was no medial or lateral instability upon 
stressing the knee.  Range of motion of the right knee was 
from 0 degrees extension to 135 degrees flexion with pain 
beginning at 90 degrees.  Repetitive motion testing revealed 
consistent findings with no further limitations or 
restrictions such as fatigue, incoordination, or instability.  
After review of X-rays of the right knee, which the 
radiologist reported to be negative, the physician at the 
January 2005 examination stated that the diagnosis was 
patellofemoral syndrome, right knee with no recurrence of 
patellar dislocation.  

In its July 1996 rating decision, the RO rated the veteran's 
patellofemoral syndrome of the right knee under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  That 
code rates nonspecific orthopedic knee disability on the 
basis of "other" knee impairment, such as recurrent 
subluxation or lateral instability.  See 38 C.F.R. §§ 4.20, 
4.27.  Under that diagnostic code, a 10 percent evaluation is 
warranted for slight impairment of the knee; a 20 percent 
evaluation is warranted for moderate disability; and a 30 
percent evaluation is warranted for severe disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The terms "mild," "moderate," and "severe" are not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2004).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the evidence of record 
presents no basis for a disability rating in excess of 10 
percent for patellofemoral syndrome of the right knee at any 
time during the appeal period.  

At the October 1995 examination, the veteran reported giving 
way, swelling, and pain of the right knee.  While examination 
showed tenderness of the patellofemoral joint and guarding 
when the physician attempted to manually sublux the patella, 
the veteran walked without a limp, and no deformity of the 
right knee was noted.  Further, at a VA general medical 
examination at that time, the veteran reported he could walk 
three to four flights of stairs.  Based on this evidence, the 
Board cannot find that the veteran's right knee symptoms met 
or approximated the criteria for the next higher 20 percent 
rating, which required moderate disability under Diagnostic 
Code 5257.  See 38 C.F.R. § 4.7.  The Board notes that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, which authorize VA 
to consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria, are not for application because 
Diagnostic Code 5257 is not predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board notes that the VA General Counsel has issued two 
opinions pertinent to claims of entitlement to higher 
evaluations for knee disabilities.  These opinions reflect 
that a veteran who has X-ray evidence of arthritis and 
instability of the knee may be evaluated separately under 
Diagnostic Codes 5003 and 5257 provided additional disability 
is shown.  VAOPGCPREC 23-97; VAOGCPREC 9-98. Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, which 
include flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261.  VAOPGCPREC 9-98 at paragraphs 1, 6.  A separate 
evaluation may also be granted for arthritis under DC 5003 
and 38 C.F.R. § 4.59, when a veteran technically has full 
range of motion that is inhibited by pain.  VAOPGCPREC 9-98 
at paragraphs 4, 6; see also Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991). 

Further, in VAOPGCPREC 9-98, the General Counsel held more 
generally that if a musculoskeletal disability is rated under 
a specific diagnostic code that does not involve limitation 
of motion and another diagnostic code based on limitation of 
motion may be applicable, the latter diagnostic code must be 
considered in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  In 
addition, the Board notes that the General Counsel has 
recently held that separate ratings may be assigned under 
Diagnostic Codes 5260 and 5261 for limitation of leg flexion 
and limitation of leg extension, respectively.  VAOPGCPREC 9-
2004.  

In this case, the physician at the October 1995 VA 
examination report did not indicate the extent to which the 
veteran could extend his right knee, but the physician did 
state the right knee had flexion to 130 degrees with some 
pain on full flexion.  This is in the context of normal range 
of motion of a knee being from 0 degrees extension to 
140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.  
The limitation of motion shown at the October 1995 VA 
examination does not, however, warrant a compensable rating 
under Diagnostic Code 5260, which requires that flexion be 
limited to 45 degrees for a 10 percent rating.  Further, 
there is no indication in the October 1995 examination report 
that the veteran reported flare-ups, nor did the physician 
comment on increased pain, weakness, fatigability, or 
incoordination on repeated motion of the right knee.  There 
would, therefore, be no basis for the assignment of a 
separate rating for limitation of motion of the right knee at 
the time of the October 1995 examination.  

The Board notes that based on the results of the January 2005 
examination, the AMCRU changed the diagnostic code for rating 
the veteran's service-connected right knee disability, which 
it characterized as patellofemoral syndrome with a history of 
lateral patellar subluxation of the right knee.  It rated the 
disability as synovitis under Diagnostic Code 5020 and 
continued the 10 percent rating.  The Board notes that the 
change in diagnostic code is consistent with the medical 
evidence.  That evidence shows a change of diagnosis in which 
there is only reference to a history of subluxation of the 
right knee and also shows that the primary symptoms involve 
complaints of pain and impairment of motion of the right 
knee.  See 38 C.F.R. §§ 4.13, 4.20.  

On its review of the record, the Board finds that as of the 
time of the January 2005 VA examination, the veteran's 
service-connected patellofemoral syndrome was manifested 
primarily by slight limitation of flexion with complaints of 
pain, but there was no evidence of recurrent subluxation or 
lateral instability.  With this set of symptoms, the Board 
finds no basis for a rating in excess of 10 percent from this 
date.  This is because as of January 2005, there was only 
mild knee pain with lateral deviation of the patella, all 
tests for instability were negative, and examination revealed 
no edema, effusion, or deformity.  With these findings, there 
would be no basis for a compensable rating under Diagnostic 
Code 5257 as right knee disability in terms of recurrent 
subluxation or lateral instability impairment does not, in 
the Board's judgment, meet or approximate slight impairment, 
which is required for a 10 percent rating.  

As noted earlier, the veteran's right knee disability is 
currently rated as 10 percent disabling under Diagnostic Code 
5020 for synovitis.  A note in 38 C.F.R. § 4.71a states that 
this disease will be rated on limitation of motion of 
affected parts, as degenerative arthritis.  Degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

In this case, at the January 2005 VA examination, the 
physician reported that the range of motion of the right knee 
was from 0 degrees extension to 135 degrees of flexion with 
pain beginning at 90 degrees.  While these findings support 
the assigned 10 percent rating because of the demonstrated 
painful limited motion, the extent to which motion is limited 
does not approach, let alone approximate, flexion limited 
to 30 degrees required for a 20 percent rating under 
Diagnostic Code 5260 or extension limited to 15 degrees 
required for a 20 percent rating under Diagnostic Code 5261.  
Further, as repetitive motion testing showed no further 
limitations or restrictions on the right knee such as 
fatigue, incoordination, or instability, and the veteran 
denied flare-ups, a higher rating based on application of 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 is not in order.  

For the foregoing reasons, the Board finds that the criteria 
for a disability rating in excess of 10 percent are not met 
and have not been met at any time during the appeal period.  
Hence, there is no basis for an initial rating in excess of 
10 percent for the veteran's service-connected right knee 
disability, and his claim for a higher rating must be denied. 

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

On review of the record, the Board finds that the 
predominating symptoms associated with the veteran's service-
connected right patellofemoral syndrome have changed over 
time, but there been no showing of evidence that would allow 
a rating in excess of 10 percent for the service-connected 
disability at any time during the appeal period. 

Extraschedular considerations

The Board acknowledges the veteran has indicated that his 
right knee disability interferes with his employment, in that 
he reported at his January 2005 VA examination that in the 
past year he had missed 40 to 50 days of work because of his 
knee.  He also stated that he had received a reprimand 
because of lost time.  Although provided the opportunity to 
do so, the veteran provided no independent evidence of the 
amount of time lost from work because of his knee, and the 
Board notes that the VA physician who examined the veteran 
observed that 40 to 50 days absent from work because of the 
veteran's right knee seemed an excessive amount of time lost, 
especially considering the fact that the veteran had sought 
no medical attention for his knee.  

Under the circumstances, the Board finds there is no showing 
that the veteran's service-connected right knee disability 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of a rating in excess of 10 percent 
on an extra-schedular basis, and, indeed, the veteran has not 
identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321.  In this regard, the Board observes 
that there is no showing, other than the veteran's 
assertions, that the disability results in marked 
interference with employment, and the condition is not shown 
to warrant any, let alone, frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to service connection for acquired psychiatric 
disability, including depression, is denied.  

Entitlement to service connection for loss of teeth numbers 
1, 14, 16, 19, 31, and 32 due to dental trauma, for purposes 
of entitlement to Class II(a) VA outpatient dental treatment, 
is denied.  

Service connection for traumatic injury to tooth number 24 
and tooth number 25 for the purpose of receiving VA dental 
treatment is granted.  

Except for tooth number 24 and tooth number 25, entitlement 
to VA outpatient dental treatment for teeth other than teeth 
numbers 1, 14, 16, 19, 31, and 32 is denied.  

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral syndrome with recurrent lateral patellar 
subluxation of the right knee is denied.  


REMAND

The remaining issue on appeal is entitlement to an initial 
rating in excess of the current noncompensable rating for 
skin rash, diagnosed as tinea versicolor of the neck, chest, 
and back.  At the Board's request, the veteran underwent a VA 
dermatology examination.  The examination was held in January 
2005.  In the examination report, the physician described the 
presence of hypopigmented macules on the right side of the 
neck and a faintly hyperpigmented patch over the left zygoma, 
and also described hypopigmented areas on the chest and in 
each case referred to photographs.  The physician said there 
was no affected area on the head, face, or neck exceeding six 
square inches of hypo- or hyperpigmentation or abnormal 
texture, irregularly atrophic, shiny scaly skin.  The Board 
does not find photographs associated with the January 2005 
examination report.  The Board does, however, find VA 
photographs that were taken in October 1995, and it appears 
that they may include larger areas of hypopigmentation than 
were noted in the January 2005 examination report.  The 
physician who conducted the October 1995 examination did not 
provide a narrative description of the size or location of 
skin areas affected by the veteran's service-connected tinea 
versicolor.  

Under the circumstances, the Board will request that the AMC 
take action to locate any photographs of the veteran that 
were taken in conjunction with the January 2005 VA 
dermatology examination and request that the physician who 
examined the veteran in January 2005, or another physician if 
necessary, compare those photographs with those taken in 
October 1995, with a description and size of the areas 
affected by the veteran's service-connected tinea versicolor 
in October 1995 and January 2005.  If photographs associated 
with the January 2005 VA dermatology examination cannot be 
located, arrangements should be made for a new dermatology 
examination with photographs.  

Accordingly, the claim is REMANDED for the following actions:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, from which he has received 
evaluation or treatment for his service-
connected tinea versicolor at any time 
since service.  With any necessary 
authorization from the veteran, the AMC 
should obtain and associate with the 
claims file records identified by the 
veteran.  

2.  The AMC should take action to obtain 
and associate with the claims file 
photographs associated with the January 
2005 VA dermatology examination.  If 
those photographs are located, the 
physician who conducted the January 2005 
VA examination, or, if necessary, another 
physician, should be requested to review 
the January 2005 photographs and the 
photographs taken at the October 1995 VA 
dermatology examination.  The physician 
should be requested to compare the 
January 2005 photographs with those taken 
in October 1995 and for each set of 
photographs identify areas affected by 
the veteran's service-connected skin 
disability and provide a description, 
including whether the area is hypo- or 
hyper-pigmented, and the size of each 
affected area.  

If photographs associated with the 
January 2005 VA dermatology examination 
cannot be located, arrangements should be 
made for a new dermatology examination 
with photographs.  The examiner should be 
requested to describe any exfoliation, 
exudation, ulceration, crusting, 
maceration, or objective evidence of 
itching.  In addition, the examiner 
should determine the percent of the 
entire body and the percent of the 
exposed areas affected by the veteran's 
service-connected skin disability.  The 
physician should determine whether there 
is any affected area(s) on the head, 
face, or neck exceeding six square inches 
where the skin is hypo- or hyper-
pigmented, exhibits an abnormal texture 
(irregular, atrophic, shiny, scaly, etc.) 
and/or is indurated and inflexible.  At 
that exanimation, the physician should be 
requested to compare the new photographs 
with the October 1995 photographs and for 
each set of photographs identify areas 
affected by the veteran's service-
connected disability, previously 
diagnosed as tinea versicolor, and 
provide a description, including whether 
the area is hypo- or hyper-pigmented, and 
the size of each affected area.  

The claims file must be provided to the 
physician for review of pertinent 
documents and that it was reviewed should 
be noted in the physician's report.  

3.  Then, after undertaking any 
additional development deemed warranted, 
and in light of the additional evidence 
obtained pursuant to the requested 
development, the AMC should, with 
consideration of the possibility of 
staged ratings and determination of the 
applicability of revised rating criteria 
for skin disability under 38 C.F.R. 
§ 4.118, readjudicate entitlement to an 
initial rating in excess of the current 
noncompensable rating for skin rash, 
previously diagnosed as tinea versicolor 
of the neck, chest, and back.  See 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

If the benefit sought on appeal is not 
granted to the satisfaction of the 
veteran, the AMC should issue a 
supplemental statement of the case with 
all pertinent regulations, including 
those related to disfigurement of the 
head, face or neck under prior and 
current skin ratings under 38 C.F.R. 
§ 4.118.  The veteran should be provided 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


